Citation Nr: 1647069	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition, and, if so, whether service connection should be granted.

2.  Entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1953 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in October 2010 denied service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in October 2010.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final October 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition.
3.  The Veteran's depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition is secondary to his service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.

4.  The December 16, 2010 rating decision was issued solely for implementing a prior, final Board decision, and consequently any notice of disagreement with that decision cannot be recognized as commencing the appellate process regarding entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition are met.  38 U.S.C.A. § 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

3.  The claim regarding entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome is dismissed.  38 U.S.C.A. § 7105 (West 2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds new and material evidence sufficient to reopen the Veteran's claim for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition.  An October 2010 rating decision denied the Veteran's claim for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition based on the findings that the evidence did not show the condition was related to his service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome, nor was there any evidence of the disability during service.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the October 2010 rating decision is final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since October 2010, new evidence has been added to the claims file which is material to the Veteran's claim, to include a November 2011 letter from the Veteran's private physician, Dr. Ortiz Valentin which stated that the diagnosis of IBS can lead to significant impairment in quality of life, anxiety, and depression.  Dr. Ortiz Valentin noted that the Veteran's symptoms have continued to increase in severity which is why his mental state and quality of life have deteriorated with time and that the Veteran presented with isolation, episodes of depressed mood, frustration, irritability, changes in sleep pattern, mood changes with loss of energy, fatigue, and loss of interest in usual activities.  She further noted that the Veteran feared eating while in activities due to the appearance of his symptoms and need of a bathroom, which caused him anxiety.

The medical opinion identified above relates to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




II.  Service Connection

The Veteran contends that his depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition is secondary to a service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The service treatment record available for review is the May 1955 separation examination which noted "multiple unrelated complaints, none supported by clinical evidence."  The National Personnel Records Center (NPRC) indicated that the remainder of the Veteran's service treatment records were destroyed in a fire and were therefore unavailable.  When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

As a physician, the Veteran is competent to opine that his depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition is secondary to a service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.  The Veteran's contention is supported by medical evidence of record.  A September 2006 opinion from a medical specialist at the Veterans Health Administration determined that the Veteran's gastrointestinal disability symptoms had a resultant effect on his mental state.  He noted that functional bowel disorders such as irritable bowel syndrome (IBS) and non-ulcer dyspepsia (NUD) are associated with non-gastrointestinal symptoms such as fatigue, anxiety and depression.  Additionally, in a November 2011 letter, the Veteran's private physician, Dr. Ortiz Valentin noted that a diagnosis of IBS can lead to significant impairment in quality of life, anxiety, and depression.  Dr. Ortiz Valentin noted that the Veteran's symptoms have continued to increase in severity which is why his mental state and quality of life have deteriorated with time and that the Veteran presented with isolation, episodes of depressed mood, frustration, irritability, changes in sleep pattern, mood changes with loss of energy, fatigue, and loss of interest in usual activities.  She further noted he feared eating while in activities due to the appearance of his symptoms and need of a bathroom, which caused him anxiety.

The August 2010 and November 2012 VA examiners diagnosed depressive disorder NOS with cognitive deficits.  The Board acknowledges that the VA examiners opined that the condition was not a result of the Veteran's service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.  However, these examinations are inadequate as neither opinion addressed whether the Veteran's stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome was aggravated by his service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.

Given the Veteran's competent and credible statement, the positive VHA opinion, the positive opinion from the Veteran's private physician, and resolving all reasonable doubt in his favor, the Board finds that service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition as secondary to his service-connected stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome is warranted.

III.  Initial disability rating

Although the Board acknowledges that the issue of entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome was certified to the Board, the Board has determined this claim must be dismissed.

A September 2010 Board decision granted an increased rating from 10 to 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome.  Generally, all questions in a matter subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2014).  Final decisions on such appeals shall be made by the Board.  Id.  All Board decisions will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100(a) (2014).  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in §20.1100(b)), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100(a).

The Veteran did not appeal the September 2010 Board decision to the Court of Appeals for Veterans Claims (CAVC) or alternatively file a Motion for Reconsideration of that decision or allege the Board had committed clear and unmistakable error (CUE) in deciding his claim, hence, the September 2010 Board decision became final and binding on the merits.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

Thereafter, a December 16, 2010 rating decision was issued solely for purpose of effectuating the September 2010 Board decision granting an increase to 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome from September 4, 1997.  In April 2011, the Veteran was sent a notification letter in regard to the December 16, 2010 rating decision.  In May 2011, the Veteran filed a statement in disagreement with the 30 percent rating for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome and requesting a higher disability evaluation.

A notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201 (2014).  While the appellant filed a "Notice of Disagreement" in May 2011 as to the December 16, 2010 rating decision, that decision was simply implementing the September 2010 final Board decision.  The Veteran cannot challenge the merits of the September 2010 Board decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

Accordingly, the Veteran's May 2011statement expressing disagreeing with the 30 percent rating and requesting a higher percentage does not constitute a notice of disagreement for the purposes of vesting jurisdiction with the Board.  Thus, the Board does not have jurisdiction over the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome, and the claim is dismissed.



ORDER

The Veteran's claim for service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition, is reopened.

Service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition, and as secondary to a service-connected condition is granted.

The appeal of the issue of entitlement to an initial disability rating in excess of 30 percent for a stomach condition, characterized as non-ulcer dyspepsia and/or irritable bowel syndrome is dismissed.


REMAND

In the above discussion, the Board granted service connection for depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition.  The Veteran's claim for TDIU is inextricably intertwined with the pending evaluation of service-connected depressive disorder NOS with cognitive deficits to include sleep disorder claimed as a mood disorder and nervous condition.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Afford the Veteran appropriate VA examinations to determine the current nature, extent and severity of his service-connected gastrointestinal and psychiatric disabilities.

4.  Then readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


